


117 HRES 34 IH: Impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 34
IN THE HOUSE OF REPRESENTATIVES

January 11, 2021
Ms. Waters (for herself, Ms. Omar, Mr. Lieu, Ms. Jackson Lee, Mr. Payne, Mr. Lawson of Florida, Ms. Clarke of New York, Mr. Green of Texas, and Mr. Bowman) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.

 
That Donald John Trump, President of the United States, is impeached for high crimes and misdemeanors and that the following articles of impeachment be exhibited to the United States Senate: Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Donald John Trump, President of the United States of America, in maintenance and support of its impeachment against him for high crimes and misdemeanors. 
Article I 
In his conduct of the office of President of the United States—in violation of his constitutional oath to faithfully execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Donald J. Trump has abused the powers of the Presidency in an attempt to circumvent and subvert the rule of law by inciting an insurrection against the Government of the United States of America, in that:  In a pattern of conduct attempting to create an insurrection against the Government of the United States, Donald J. Trump spread disinformation and allegations unsupported by any evidence regarding voter fraud in the 2020 United States Presidential election and the results of the 2020 United States Presidential election, and explicitly encouraged his supporters to descend on Washington, DC, on January 6, 2021, while Congress engaged in its constitutionally mandated legislative business of certifying the electoral college results of the 2020 United States Presidential election. 
Prior to January 6, 2021, Donald J. Trump told white supremacists to stand back and stand by, an appeal to white supremacy consistent with his prior remarks and conduct, including an August 31, 2020, statement in defense of an extremist charged with murdering peaceful protestors and an August 15, 2017, statement defending white supremacists who had committed violence in Charlottesville, Virginia, as very fine people. On December 20, 2020, Donald J. Trump stated that the January 6, 2021, show of force he purposefully incited would be wild. On January 6, 2021, Donald J. Trump explicitly told his supporters to fight like hell, and you’ll never take back our country with weakness. You have to show strength.. Shortly thereafter, those same supporters engaged in mass riots and insurrection on the grounds of the United States Capitol, leading to the breach and destruction of the Capitol building while Congress was in session conducting legislative business, as well as the death of at least five individuals, including a Capitol Police officer. The siege of the United States Capitol at the hands of Donald J. Trump created widespread terror, threatened the lives of members of the United States Congress, completely disrupted legislative business, threatened the continuity of government, and exposed the United States to grave national security risks.  
In all of this, Donald J. Trump has undermined the integrity of his office, has betrayed his trust as President, has acted in a manner which threatens the integrity and security of the United States Government and its people, has subverted the Constitution of the United States, the democratic process, and the rule of law and justice, has conspired to commit sedition and incited an insurrection against the United States Government, and has behaved in a manner grossly incompatible with the office of the President of the United States to the manifest injury of the people of the United States.  Wherefore, Donald J. Trump, by such conduct, warrants impeachment and trial, and removal from office and disqualification to hold and enjoy any office of honor, trust, or profit under the United States. 
Article II 
In his conduct of the office of President of the United States—in violation of his constitutional oath to faithfully execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Donald J. Trump has abused the powers of the Presidency in an attempt to circumvent and subvert the rule of law by corrupting the electoral process, in that: In a pattern of conduct dedicated to corrupting the electoral process, Donald J. Trump solicited a foreign government, Ukraine, to intervene in the 2020 United States Presidential election by requesting that the Government of Ukraine publicly announce baseless investigations into his political rival to the benefit of his potential reelection. Donald J. Trump sought to ensure such investigations by conditioning United States Government support and acts of value on the acquiescence of the Government of Ukraine to Donald J. Trump’s demands. In so doing, Donald J. Trump abused the power of the Presidency by subverting the rule of law in a manner that undermined national security and violated his duties to preserve, protect, and defend the Constitution.  
Following the results of the 2020 United States Presidential election, in a January 2, 2021, discussion between Donald J. Trump and Georgia State officials, Donald J. Trump solicited the assistance of the Georgia Secretary of State in overturning the free and fair election results in the State of Georgia, stating that I just want to find 11,780 votes, which is one more than we have. When the Georgia Secretary of State did not agree to his demands, Donald J. Trump threatened the Georgia officials with criminal prosecution if they didn’t comply, stating that leaving the vote counts intact would be a big risk.  Further, during the 2016 United States Presidential election, Donald J. Trump approved and directed a surreptitious and unlawful payment of substantial sums of money to obtain the silence of persons with unfavorable information about him in order to influence the 2016 United States Presidential election.  
In all of this, Donald J. Trump has undermined the integrity of his office, has betrayed his trust as President, has acted in a manner which threatens the integrity and security of the United States Government and its people, has subverted the Constitution of the United States, the democratic process, and the rule of law and justice, has purposefully and maliciously corrupted public faith and trust in the electoral process, and has behaved in a manner grossly incompatible with the office of the President of the United States to the manifest injury of the people of the United States.  Wherefore, Donald J. Trump, by such conduct, warrants impeachment and trial, and removal from office and disqualification to hold and enjoy any office of honor, trust, or profit under the United States. 
Article III 
In his conduct of the office of President of the United States, Donald J. Trump, in violation of his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of article I, section 9, clause 8 and article II, section 1, clause 7 of the Constitution, has accepted emoluments from foreign states without the consent of Congress and has received and accepted emoluments from the United States and from individual States, and in doing so, Donald J. Trump has run afoul of anticorruption provisions of the United States Constitution, in that: In attempts to leverage the office of the President of the United States for personal profit, Donald J. Trump solicited and received from foreign governments presents and emoluments, designed to curry favor and to influence him. To facilitate his receipt of emoluments from foreign states, Donald J. Trump has failed to divest his ownership stakes in, or meaningfully separate himself from, the Trump Organization’s vast network of business holdings, which engage with foreign governments. Through those business holdings, Donald J. Trump has received, and continues to receive, presents and emoluments, either directly or indirectly, from foreign governments. His receipt of presents and emoluments from foreign states creates both a conflict of interest between his personal business interests and his responsibilities as President of the United States, and an appearance that he is beholden to the foreign states from which he received the emoluments.  
Donald J. Trump has failed to disclose to Congress, or the public, the full extent of the presents or emoluments he has received from foreign states through his business interests, thereby violating his constitutional responsibility to obtain congressional consent to obtain such emoluments as required by article I, section 9, clause 8. Further, Donald J. Trump’s receipt of emoluments and additional payments—including from lease agreements, other rental property agreements such as that with the General Services Administration for the Trump International Hotel in Washington, DC, and payments from Federal agencies such as the United States Secret Service—from the United States and from individual States beyond his salary directly violates article II, section 1, clause 7 of the United States Constitution, which prohibits the President from receiving benefits, monetary or otherwise, from the Federal Government, State governments, local governments, or their instrumentalities beyond the fixed Presidential compensation.  
In all of this, Donald J. Trump has used the power of his office for improper personal gain, has abused and exceeded the lawful powers of his office, has undermined the integrity of his office, has betrayed his trust as President, and has behaved in a manner grossly incompatible with the office of the President of the United States to the manifest injury of the people of the United States. Wherefore, Donald J. Trump, by such conduct, warrants impeachment and trial, and removal from office and disqualification to hold and enjoy any office of honor, trust, or profit under the United States. 
Article IV 
In his conduct of the office of President of the United States—in violation of his constitutional oath to faithfully execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Donald J. Trump has prevented, obstructed, and impeded the administration of justice, in that: In a pattern of conduct solely dedicated to the obstruction of the administration of justice, on June 17, 2017, Donald J. Trump directed the firing of Special Counsel Robert S. Mueller, III, who was investigating coordination between the 2016 Donald J. Trump United States Presidential campaign and the Russian Government, and in early 2018, Donald J. Trump ordered Federal officials to lie about this June 17, 2017, directive. Donald J. Trump further directed or compelled agencies, personnel, and former personnel of the executive branch to refuse to comply with lawful congressional requests for information and testimony, and otherwise suppressed cooperation with congressional inquiries.  
In all of this, Donald J. Trump has undermined the integrity of his office, has betrayed his trust as President, has acted in a manner which threatens the integrity and security of the United States Government and its people, has subverted the Constitution of the United States, the democratic process, and the rule of law and justice, and has behaved in a manner grossly incompatible with the office of the President of the United States to the manifest injury of the people of the United States.  Wherefore, Donald J. Trump, by such conduct, warrants impeachment and trial, and removal from office and disqualification to hold and enjoy any office of honor, trust, or profit under the United States. 

